DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 09/16/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-7 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2019, 12/14/2020 and 02/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masuda et al (JP 2011042011A – from IDS), hereinafter “Masuda”.
Regarding claims 1 and 6, Masuda discloses a robot system and the associated method (e.g. via a robot, a robot control method for performing work on a workpiece), comprising: 
                     
    PNG
    media_image1.png
    682
    706
    media_image1.png
    Greyscale

a robot (fig. 1: robot 10) (see [0333]); 
a detection apparatus (fig. 1: camera 15 – [0006]) configured to detect a work object (e.g. workpiece W) and a predetermined action of a person (e.g. user) to the work object (workpiece W) (see [0014] disclosing In the work execution step, the control unit may control the work unit so as to move a plurality of workpieces so that the relationship between the position and the posture of each of the plurality of workpieces becomes a predetermined position and a predetermined posture, and may recognize the position and the posture of the movement destination of the workpiece after the user moves the workpiece in the operation teaching process. And, the position and the attitude of the moving destination may be a position and an attitude based on another work which has already been moved. And see [0020] disclosing the work unit may be capable of holding a work, and the control unit may recognize a grip position of the work by a finger of a user in the work execution step, and may control the work unit so that the work unit holds the work in the grip position in the work execution step; see also fig. 4 and [0058]); and 
a robot controller (fig. 2: control part 16) configured to cause the robot (10) to execute a predetermined work on the work object (W) detected by the detection apparatus (camera 15), when the detection apparatus (camera 15) detects the predetermined action (see [0026] disclosing ….. The system includes a work teaching step of recognizing work contents of a work by a user on the basis of a photographed image including an image of the work, and a work execution step of controlling the work part so as to perform the work contents; See also [0047] disclosing when teaching the work for the work, the user first opens a finger toward the camera 15 and shakes the hand. In the robot 10, the camera 15 photographs the operation of the user's hand, and the control unit 16 analyzes the captured image and recognizes that the user has instructed the start of the work on the workpiece; See also fig. 4 and [0058]). 
    
    PNG
    media_image2.png
    717
    678
    media_image2.png
    Greyscale

Regarding claim 2, Masuda discloses wherein the work is that the robot (10) grips and transports the work object (W), wherein the robot controller moves the robot (10) to a gripping position where the robot (10) is to grip the work object (W) based on a position of the work object (W) detected by the detection apparatus (camera 15), and causes the robot (10) (W) at the gripping position (see [0057-0060] disclosing (Work execution step) In the work execution step, the user instructs the robot 10 to perform work and to perform the work. To this end, the user first instructs the robot 10 to perform work. At this time, the user uses his/ her 1 fingers to first shake the finger toward the camera 15, thereby making the robot 10 recognize that the work is instructed to the work. When the robot 10 recognizes that the start of the work instruction to the work is instructed, the user designates a work to be operated by pointing the work to be operated by the 1 fingers).  
Regarding claim 3, Masuda discloses, further comprising a force detection device (fig. 1: arm sensor 122 / hand sensor 132 / finger sensor 142 having a torque sensor) configured to detect an external force (e.g. torque) applied to the robot (10), wherein the robot controller (16) causes the robot (10) to transport the work object (W) based on data of the external force (torque) detected by the force detection device (122/132/142) (see at least [0038-0040 and 0074]).  
Regarding claim 4, Masuda discloses, wherein the detection apparatus (camera 15) further detects a second action of the person (user) different from the predetermined action, wherein the robot controller (16) causes the robot (10) to release the work object (W) when the detection apparatus (camera 15) detects the second action (see at least [0066 and 0074] disclosing …..in the work teaching step, the user may teach only the grip position of the work to the robot, and in the work execution step, the user may specify the move destination of the work with his/ her finger by pointing the move destination. In this case, the workpiece may be moved so as to be brought into a posture according to the user's instruction in some I instruction step if necessary, and the grip may be released).  
Regarding claim 5, Masuda discloses, wherein the detection apparatus (camera 15) is configured to detect, as the predetermined action:
an action of the person (user) approaching the work object (W) (see at least ([0057-0060, 0066 and 0074]); 
an action of the person (user) gripping the work object (W) with a hand (see at least ([0057-0060, 0066 and 0074]); 
an action of the person (user) pointing to the work object (W) with a finger (see at least ([0057-0060, 0066 and 0074]); or 
an action of the person (user) tapping the work object (W) with the hand (see at least ([0057-0060, 0066 and 0074]).  
Regarding claim 7, Masuda discloses wherein the work is that the robot (10) grips and transports the work object (W) (see at least [0038-0040 and 0074]), wherein the method comprises:
moving the robot (10) to a gripping position where the robot (10) is to grip the work object (W) based on a position of the detected work object (W), when the predetermined action is detected (see [0057-0060]); 
(10) to grip the work object (W) at the gripping position (see [0057-0060]); and  
causing the robot (10) to transport the work object (W) based on data of an external force (torque) applied to the robot (10), which is detected by a force detection device (122/132/142) (see at least [0038-0040 and 0074]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. - US 2015/0314442 to Boca et al. – Which is directed to a system for generating instructions for operating a robot to perform work on a workpiece has a 3D model or models of a robot scene that provides robot scene data. The system also has data of one or both hands of a gesture made with the one or both hands and a computation device that has program code configured to process the robot scene data and the gesture data to generate an instruction to operate the robot.
2. - US 2016/0303737 to Rossano et al. – Which is directed to teaching industrial robots to follow a path so that the robot can perform work on a workpiece and more particularly, but not exclusively, to using dummy tools, 3D vision and bare hands to train the robot.
3. – US 10,427,306 to Quinlan et al. – Which is directed to methods, systems, and apparatus for receiving a command for controlling a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B